DETAILED ACTION
Representative Figures


    PNG
    media_image1.png
    548
    1044
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    673
    1196
    media_image2.png
    Greyscale

Election of Species Requirement
This application contains claims and/or disclosure directed to the following patentably distinct, mutually exclusive species:
Rotary Drum Filter Species
Corresponding Drawing Figure
1
1A
2
1B


Applicant’s election of October 18, 2021, without traverse, is acknowledged:

    PNG
    media_image3.png
    320
    765
    media_image3.png
    Greyscale

	The election of species requirement with respect to “shape” is withdrawn. The election of species requirement with respect to the “Rotary Drum Genus” is made FINAL.






Elected Species Corresponding to Figure 1A

    PNG
    media_image4.png
    546
    957
    media_image4.png
    Greyscale

FIG. 1A is a schematic perspective representation of an exemplary rotary drum filter 100 comprising a drum shell 110 having areas defining a plurality of drainage holes 115. The rotary drum filter 100 comprises a rotary support structure 105 that may comprise beams 106 and / or support discs 103 extending radially around a center of rotation C. A journal 102 or a central drainage channel 107 may surround the center of rotation C. The support structure 105 may further comprise drainage conduits 109 that fluidly communicate with the drainage holes 115 and the central drainage channel 107. It will be understood that in other exemplary rotary drum filters 100, the drainage conduits 109 may not be structural. In certain exemplary embodiments, a trough 101 may be disposed under a row of drainage holes 115 and one or more drainage conduits 109. In these embodiments, the trough 101 permits filtrate 130 to flow from the row of drainage holes 115 to the drainage conduit 109 via an outer drainage conduit hole 113. An end 108 of the central drainage channel 107 fluidly communicates with a vacuum system 111, which typically comprises a vacuum tank and a pump. The vacuum system 111 creates a vacuum that facilitates the extraction of filtrate 130 from the suspension 145. The suspension may be lime mud, dregs, pulp, sludge, a mineral slurry, or other suspension of solids and liquids that can be separated with a rotary drum filter 100. 

[0032]   In the depicted embodiment, grid holders 120 extend longitudinally on an outer surface 112 of the drum shell 110 and are disposed at arcuate intervals 123 to define multiple arcuate drainage sectors 125. The grid holders 120 may be welded or otherwise affixed to the outer surface 112 of the drum shell 110. In the depicted exemplary embodiment, each grid holder 120 has a number of slots 127 disposed along a length L of each grid holder 120. In other exemplary embodiments, the grid holders 120 may be disposed slightly above the outer surface 112 of the drum shell 110 to permit filtrate 130 to flow underneath the grid holder 120. In such embodiments where the grid holder 120 is disposed above the drum 110, the grid holders may lack the slots 127. 

[0033]   Grid segments 126 are disposed between two adjacent grid holders 120 and over a divider plate 140. A filter medium 128, which may be a fabric, plastic, or wire mesh screen, is disposed over the grid segments 126 around the rotary drum filter 100. 

[0034]   A divider plate 140 is disposed on the outer surface 112 of the drum shell 110 and extends longitudinally and laterally within the arcuate drainage sector 125. The divider plate 140 may cut from a flat sheet of plate and then rolled and formed to conform to the curve of the outer drum surface 112. The divider plate 140 comprises a first end 141 and a second end 143. In the depicted embodiment, both the first end 141 and the second end 143 are disposed near separate drainage holes 115. The divider plate 140 is disposed at an angle 0 relative to the adjacent grid holder 120a.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “divider plates” recited in independent claims 1, 10 and 17 are not understood at all. The drawings do not clearly depict the structure of the “divider plates” nor the structural interrelationships with other claimed components. It is unclear what the “divider plates” divide. The Examiner finds the structure of the claimed “rotary drum filter” incomprehensible in view of the originally submitted drawings.




Claim Rejections - 35 USC § 102/103
The below rejections are speculative, as the Examiner finds the structure of the claimed “rotary drum filter” incomprehensible in view of the originally submitted drawings. In making these speculative rejections, the Examiner takes OFFICIAL NOTICE that “rotary drum filters” including “drum shells,” “drainage holes,” “rotary support structures,” “grids,” “grid holders” and “filter media” supported by said grids are all conventionally known in the art. In the event that any of the art speculatively applied fails to expressly mention these limitations, then, their use would have been obvious.
Claims 1-20 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GALLAGHER (US 6,006,554). GALLAGHER is submitted to meet the limitations of claims 1-20, as speculatively understood. Any claimed limitations not expressly disclosed are submitted to be obvious in view of that which is conventionally known in the art.

    PNG
    media_image5.png
    554
    556
    media_image5.png
    Greyscale


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “divider plates disposed on an outer surface of the drum shell” as recited in claims 1-20. the divider plate “shapes” specified in claims 13 and 14 must all be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
The drawings are objected to because reference numerals “110” and “128” refer to the same structure, and reference numerals “141” and “143” refer to the same structure, and reference numerals “112” and the lower “140” refer to the same structure, all in Figure 1A.  Additionally, the “upper” “140” and the “lower” “140” identify different structure in Figure 1A. In Figure 1B, reference numerals “115” and “128” identify the same structure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
 Art Unit 1776